DETAILED ACTION
1. 	Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1-2, 4, and 8-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by XIAO XIZHONG et al., (hereafter XIAO), WO2018076732A1, published on May 3, 2018 
As to claim 1, XIAO teaches An image processing method, comprising:
 obtaining a first band image and a second band image ([0002], [0008], obtaining an infrared image and visible light image using infrared camera and visible camera respectively);
registering the first band image and the second band image ([0021], [0065], Image registration of the infrared image and the visible light image is realized according to the registration parameters of the to-be-registered image. A reference image is the infrared image, and the image to be registered is the visible light image);
performing an edge detection on the registered second band image to obtain an edge image ([0070], the extracting edge information of the visible light image); and
 performing a fusion processing on the registered first band image and the edge image to obtain a target image ([0138], A fusion brightness component obtaining module 120 is used for extracting edge information of the visible light image brightness component, and fusing the edge information and the brightness component of the infrared image to obtain a fused brightness component).

As to claim 2, XIAO teaches performing the edge detection on the registered
second band image to obtain the edge image includes: converting the registered second band image into a grayscale image; and performing the edge detection on the grayscale image to obtain the edge image ([0137]-[0138], the first color space conversion module 110 is used for converting an RGB color space of the visible light image to a YUV color space to obtain a brightness component thereof, wherein  Y,U and V are three channel gray-scale image, and   wherein the fusion brightness component obtaining module 120 is used for extracting edge information of the visible light image brightness component, )

As to claim 4, XIAO teaches performing the fusion processing on the registered first band image and the edge image to obtain the target image includes: superimposing the registered first band image and the edge image to obtain an image to be fused ([00138], the fusion brightness component obtaining module 120 is used for extracting edge information of the visible light image brightness component, and fusing the edge information and the brightness component of the infrared image to obtain a fused brightness component);); 
obtaining a color value of each pixel in the image to be fused ([0138], the first color space conversion module 110 is used for converting an RGB color space of the visible light image to a YUV color space to obtain a brightness component thereof ); and 
rendering the image to be fused, based on the color value of each pixel in the image to be fused ([0137], conversion module 110 is used for converting an RGB color space of the visible light image to a YUV color space. Rendering the image corresponds to converting the image to RGB color space to YUV color space), and determining the rendered image to be fused as the target image ([0138], the first color space conversion module 110 is used for converting an RGB color space of the visible light image to a YUV color space to obtain a brightness component thereof , and fusing the edge information and the brightness component of the infrared image to obtain a fused brightness component); 

As to claim 8, XIAO teaches the first band image is an infrared image, and the second band image is a visible light image; and the infrared image is obtained by using an infrared photographing module provided on an image photographing device([0002], [0008], obtaining an infrared image and visible light image using infrared camera and visible camera respectively)and the visible light image is obtained by using a visible light photographing module provided on the image photographing device ([0002], [0008], obtaining an infrared image and visible light image using infrared camera and visible camera respectively)).  

As to claim 9, XIAO teaches registering the first band image and the second band image includes: registering the first band image and the second band image, based on calibration parameters of the infrared photographing module and calibration parameters of the visible light photographing module ([0146], the laser ranging module 205 is used for measuring the distance between the target (test target and/or the measured target) and the infrared detector and the visible light detector; and the image registration module 206​The calibration process is as shown in FIG. 3, wherein for a fixed-focus lens, a registration control point can be manually selected, only calibration is performed once, a translation parameter and a scaling parameter are obtained after calibration (using positive and negative representation translation and scaling directions), and for example, a visible light image is processed to obtain a visible light image matched with the pixel.)

As to claim 10, XIAO teaches registering the first band image and the second band image, based on the calibration parameters of the infrared photographing module and the calibration parameters of the visible light photographing module ([0146], this limitation discussed above in claim 9), includes: 
obtaining the calibration parameters of the infrared photographing module and the calibration parameters of the visible light photographing module ([0074]-[0077],  fusing the edge information and the luminance component of the infrared image comprises: performing equal-scale weighted fusion on the edge information and the luminance component of the infrared image The above-mentioned equal-scale weighted fusion method is equivalent to setting omega 1 = omega 2 = 0.5.. The weight value can be adjusted according to actual requirements, as long as the sum of the weight values is ensured to be equal to 1);
 and performing adjustment of the first band image according to the calibration parameters of the infrared photographing module, and/or performing adjustment of the second band image according to the calibration parameters of the visible light photographing module; wherein: the adjustment includes one or more of rotation, scaling, translation, and cropping ([0119], During calibration, wherein (x', y ') is the coordinate of a certain registration control point in the to-be-registered image, and (x, y) is the coordinate corresponding to the registration control point in the reference image image. When applied, (X', Y ') is the coordinate of a certain pixel in the visible light image before transformation, (X, Y) is the coordinate mapped by the pixel in the visible light image after transformation, K1 and K2 are respectively the scaling coefficients in the X and Y directions, T1 and T2 are the translation coefficients in the X and Y directions, respectively.).

As to claim 11, XIAO teaches before obtaining the first band image and the second band image, the method further includes: registering the infrared photographing module with the visible light photographing module, based on a position of the infrared photographing module and a position of the visible light photographing module([0115]-[0116], the two pairs of feature points are selected as two pairs of registration control points, and corresponding coordinates of the two pairs of registration control points on the test infrared image and the test visible light image are recorded)

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	 Claims 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over XIAO, WO2018076732A1, in view of DeFelice et al., (hereafter DeFelice), US 20180292826 A1, published on October 11, 2018

As to claim 17, XIAO teaches  An image processing device, comprising: obtaining a first band image and a second band image ([0002], [0008], obtaining an infrared image and visible light image using infrared camera and visible camera respectively);
 registering the first band image and the second band image ([0021], [0065], Image registration of the infrared image and the visible light image is realized according to the registration parameters of the to-be-registered image. A reference image is the infrared image, and the image to be registered is the visible light image); 
performing an edge detection on the registered second band image to obtain an edge image (0070], the extracting edge information of the visible light image); and 
performing a fusion processing on the registered first band image and the edge image to obtain a target image (([0138], A fusion brightness component obtaining module 120 is used for extracting edge information of the visible light image brightness component, and fusing the edge information and the brightness component of the infrared image to obtain a fused brightness component).
 	It is noted that XIAO does not specifically teach “a memory, containing a computer program, the computer program including program instructions; and a processor, coupled with the memory and, when the program instructions being executed, configured to perform

	On the other hand in the same filed of endeavor  image processing method of DeFelice teaches a memory, containing a computer program, the computer program including program instructions; and a processor, coupled with the memory and, when the program instructions being executed, configured to perform ([0202] These computer program instructions may also be stored in a computer readable medium that can configure a processor to function in a particular manner, such that the instructions stored in the computer readable medium cause the processor to carry out learning, adaptation, and control functionality).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate technique of storing a code that case the computer to excite the method  taught by  DeFelice into XIAO
The suggestion/motivation for doing so would have been to transfer the method of XIAO in remote locations using internet or storing in removable computer readable media, thus maximize electronically transferability and portability of the method taught by XIAO

As to claim 18, XIAO teaches performing the edge detection on the registered second band image to obtain the edge image, the processor is configured to preform: converting the registered second band image into a grayscale image; and performing edge detection on the grayscale image to obtain the edge image([0137]-[0138], the first color space conversion module 110 is used for converting an RGB color space of the visible light image to a YUV color space to obtain a brightness component thereof, wherein  Y,U and V are three channel gray-scale image, and   wherein the fusion brightness component obtaining module 120 is used for extracting edge information of the visible light image brightness component, )

 As to claim 19, XIAO teaches performing the fusion processing on the registered first band image and the edge image to obtain the target image includes: superimposing the registered first band image and the edge image to obtain an image to be fused ([00138], the fusion brightness component obtaining module 120 is used for extracting edge information of the visible light image brightness component, and fusing the edge information and the brightness component of the infrared image to obtain a fused brightness component);); 
obtaining a color value of each pixel in the image to be fused ([0138], the first color space conversion module 110 is used for converting an RGB color space of the visible light image to a YUV color space to obtain a brightness component thereof ); and 
rendering the image to be fused, based on the color value of each pixel in the image to be fused ([0137], conversion module 110 is used for converting an RGB color space of the visible light image to a YUV color space. Rendering the image corresponds to converting the image to RGB color space to YUV color space), and determining the rendered image to be fused as the target image ([0138], the first color space conversion module 110 is used for converting an RGB color space of the visible light image to a YUV color space to obtain a brightness component thereof , and fusing the edge information and the brightness component of the infrared image to obtain a fused brightness component); 

As to claim 20, XIAO teaches obtaining a first band image and a second band image ([0002], [0008], obtaining an infrared image and visible light image using infrared camera and visible camera respectively);;
 registering the first band image and the second band image ([0021], [0065], Image registration of the infrared image and the visible light image is realized according to the registration parameters of the to-be-registered image. A reference image is the infrared image, and the image to be registered is the visible light image); 
performing an edge detection on the registered second band image to obtain an edge image (0070], the extracting edge information of the visible light image); and 
performing a fusion processing on the registered first band image and the edge image to obtain a target image (([0138], A fusion brightness component obtaining module 120 is used for extracting edge information of the visible light image brightness component, and fusing the edge information and the brightness component of the infrared image to obtain a fused brightness component).
 	It is noted that XIAO does not specifically teach “An unmanned aerial vehicle (UAV), comprising: a fuselage; a power system, provided on the fuselage for providing flying power; an image photographing device, mounted on the fuselage

	On the other hand in the same filed of endeavor  image processing method of DeFelice teaches An unmanned aerial vehicle (UAV), comprising: a fuselage; a power system, provided on the fuselage for providing flying power; an image photographing device, mounted on the fuselage([0133] Unmanned aerial vehicles are commonly referred to as drones; they can be fixed wing and/or rotary wing and can, in some instances, also include rockets as appropriate as described herein. UAV designs include fuselage/wing assemblies resembling planes as well as helicopter and quadcopter configurations. Sensors such as gyroscopes, accelerometers, altimeters, GPS modules, cameras and/or payload monitors may be incorporated within UAVs).

7.	Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over XIAO, WO2018076732A1,  in view of XIAOSONG WU et al., (hereafter XIAOSONG), 
CN 102024155B, published on October 3, 2012. 

As to claim 3, XIAO teaches performing the edge detection on the grayscale image to obtain the edge image includes ([0070], the extracting edge information of the visible light image):
However it is noted that XIAO does not specifically teach “performing the edge detection on the grayscale image to obtain the edge image includes denoising the grayscale image to 

On the other hand XIAOSONG teaches performing the edge detection on the grayscale image to obtain the edge image includes denoising the grayscale image to obtain a denoised grayscale image; performing an edge enhancement processing on the denoised grayscale image to obtain a grayscale image to be processed; and performing the edge detection on the grayscale image to be processed to obtain the edge image (Abstract, the invention discloses a rapid matching method of multispectral images based on edge detection, which comprises the following steps of: (1) acquiring multispectral grayscale images of the same scene at any angle of vision; (2) enhancing the multispectral grayscale images and filtering the images to denoise; (3) extracting the edges of the denoised multispectral grayscale images; (4) filtering the edges of the multispectral grayscale images by using a square window with fixed size to acquire a discrete dot chart of the edges). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to integrate a technique of  enhancing a grayscale images and filtering the images to denoise taught by XIAOSONG into XIAO.
The suggestion/motivation for doing allow user of XIAO to obtain high resolution fussed image free of noise. 

7.	 Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over XIAO, WO2018076732A1, in view of Feilkas et al., (hereafter Feilkas), US 20080135733 A1
published on June 12, 2008

 XIAO teaches wherein registering the infrared photographing module with the visible light photographing module, based on the position of the infrared photographing module and the position of the visible light photographing module ([0021], [0065], Image registration of the infrared image and the visible light image is realized according to the registration parameters of the to-be-registered image. A reference image is the infrared image, and the image to be registered is the visible light image), it fails to teach the remaining limitations of claim 12. 

On the other hand  Feilkas teaches, calculating a position difference value between the infrared photographing module and the visible light photographing module according to a position of the infrared photographing module relative to the image photographing device and a position of the visible light photographing module relative to the image photographing device ([0033],  optically detected data representing the actual geometry or configuration of the instrument match the pre -calibration data. So-called tracking data, detected for example in the infrared range, and a camera image detected in the visible range are thus assigned, wherein if the camera image data match the pre -calibration data,); and
 if the position difference value is greater than or equal to a preset position difference value, triggering the adjustment of the position of the infrared photographing module or the position of the visible light photographing module, so that the position difference value is less than the preset position difference value ([0033], the instrument is said to be in calibration, verified and/or validated. If a difference or deviation from the pre -calibration data is determined, an error prompt, for example, can be output such that the instrument has to be calibrated or the pre -calibration data used for subsequent navigation have to be adjusted to the optical detection data).
 
8.	 Claims 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over XIAO, WO2018076732A1, in view of Packard; Corey., (hereafter Packard), US 20100045809 A1
published on February 25, 2010. 

Regarding claim 14, while XIAO teaches  performing the edge detection on the registered second band image to obtain the edge image( as discussed in claim 1 above),  but failed to teach “aligning the registered first band image with the edge image, based on feature information of the registered first band image and feature information of the edge image”
 	
On the other hand Packard teaches aligning the registered first band image with the edge image, based on feature information of the registered first band image and feature information of the edge image ([0012], an infrared sensor within the infrared camera module may be offset from a visible-light sensor in the visible-light camera module, thus producing views of a scene with a parallax error. The processor may register the visible-light image data and the infrared image data by detecting feature sets in the image data and aligning the visible-light image data and the infrared image data according to one of a number of overlapping alignments having a desired similarity figure). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to integrate a technique of removing parallax error due to an offset between infrared camera  and visible camera  taught by Packard into XIAO
The suggestion/motivation for doing allow user of XIAO to obtain optimally aligned  visible-light image data and the infrared image data according to one of a number of overlapping alignments having a desired similarity figure. 
Packard teaches aligning the registered first band image with the edge image, based on the feature information of the registered first band image and the feature information of the edge image ( this limitation discussed above in claim 14, ), includes: 
obtaining the feature information of the registered first band image and the feature information of the edge image; determining a first offset of the feature information of the registered first band image relative to the feature information of the edge image ([0012], when the infrared sensor within the infrared camera module offset from a visible-light sensor in the visible-light camera module,  the processor register the visible-light image data and the infrared image data by detecting feature sets in the image data and aligning the visible-light image data and the infrared image data according to one of a number of overlapping alignments having a desired similarity figure, where the similarity figure is indicative of the relative alignment of the first feature set and the second feature set); and 
adjusting the registered first band image according to the first offset ([0012], After aligning the image data, the processor may then display at least a portion of the visible-light image data and/or at least a portion of the infrared image data).

As to claim 16, XIAO teaches obtaining the feature information of the registered first band image and the feature information of the edge image (); 
however, it is noted that XIAO does not specifically teach “determining a second offset of the feature information of the edge image relative to the feature information of the registered first band image; and adjusting the edge image according to the second offset.”
 
On the other hand Packard teaches determining a second offset of the feature information of the edge image relative to the feature information of the registered first band image; and adjusting the edge image according to the second offset([0047],  the calibration data includes image offsets calculated for each infrared focus distance. By sensing the focus distance (via the position of the infrared lens or sensor), the correct offset (e.g., horizontal and vertical components (qh) and (qv)) for the visible-light image data with respect to the infrared image data can be computed or retrieved)

9.	 Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over XIAO, WO2018076732A1, in view of Finlayson et al., (hereafter Finlayson), US 20120263377 A1,
published on October 18, 2012. 

As to claim 5, XIAO teaches obtaining the color value of each pixel in the image to be fused ([0015], performing color space inverse conversion on the fused luminance component, the hue component and the saturation component to obtain a pseudo-color fusion image;) includes: calculating the color value of each pixel in the image to be fused([0149], method is an adjustable weight proportion, and outputs the fused image obtained according to the image pixel superposition fusion to a sixth mode for displaying the display module), 
	However, it is noted that XIAO does not specifically teach obtaining a gradient field of the image to be fused; calculating a divergence value of each pixel in the image to be fused, based on the gradient field of the image to be fused; and calculating the color value of each pixel in the image to be fused based on the divergence value of each pixel in the image to be fused and a color value calculation rule” 

	On the other hand Finlayson teaches calculating a divergence value of each pixel in the image to be fused, based on the gradient field of the image to be fused ([0003], [00015], [0016], First, a gradient field is calculated from an input image, second, the gradients are manipulated (to impose a desirable property) and then, third, a new image is found by reconstructing the gradient field, wherein  to allow gradients to be calculated without worrying about offsets that go outside the image extent it is assumed that the image is periodic so that offsets (divergence) can wrap around); and 
calculating the color value of each pixel in the image to be fused based on the divergence value of each pixel in the image to be fused and a color value calculation rule ([0039], Extensive testing of embodiments of the present invention utilizing surjective reconstruction in the context of the data fusion problem of turning a color image into greyscale shows that the embodiments return results …)
It would have been obvious to a person of ordinary skill in the art at the time of filing to integrate a technique of reconstructing the gradient field from  an input gradient field which is calculated from an input image and gradients are manipulated (to impose a desirable property) taught Finlayson into XIAO. 
The suggestion/motivation for doing allow user of XIAO to allow gradients to be calculated without worrying about offsets that go outside the image extent when the image is periodic
Allowable Subject Matter
10.	Claims 6-7 and 13 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Regarding  claim 6 no prior art is found to anticipate or render the flowing limitation obvious “performing a gradient processing on the registered first band image to obtain a first intermediate gradient field; performing a gradient processing on the edge image to obtain a second intermediate gradient field; performing a mask processing on the first intermediate 

12.	Claim 7 is objected since depending on objected claim 6.

13. 	Regarding  claim 13 no prior art is found to anticipate or render the flowing limitation obvious “determining whether a horizontal distribution condition is satisfied between the position of the infrared photographing module and the position of the visible light photographing module; and if the horizontal distribution condition is unsatisfied between the position of the infrared photographing module and the position of the visible light photographing module, triggering the adjustment of the position of the infrared photographing module or the position of the visible light photographing module, so that the horizontal distribution condition is satisfied between the  position of the infrared photographing module and the position of the visible light photographing module.”

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699